In an action to foreclose a mortgage, order granting motion of the defendants-respondents for an order framing issues and directing a question of fact to be tried by a jury as of right affirmed, with ten dollars costs and disbursements. No opinion. Young, Hagarty and Taylor, JJ., concur; Lazansky, P. J., and Add, J., dissent and vote to reverse upon the ground that the action is for the foreclosure of a mortgage and the prayer for a deficiency judgment is merely for incidental relief, even though the respondents be guarantors.